     Case 2:19-cv-00060-MCE-DB Document 44 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD H. FRANCIS,                               No. 2:19-cv-0060 MCE DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    LOS RIOS COMMUNITY COLLEGE
      DISTRICT,
15

16                       Defendant.
17

18          Plaintiff Richard Francis is proceeding in this action pro se. This matter was referred to

19   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On June

20   17, 2020, plaintiff filed a motion to compel and noticed the motion for hearing before the

21   undersigned on July 17, 2020. (ECF No. 41.) Defendants filed an opposition on June 30, 2020.

22   (ECF No. 43.)

23          Local Rule 251(a), however, provides that discovery motions may be heard by filing a

24   notice of motion and motion scheduling the hearing date. “No other documents need be filed at

25   this time.” Local Rule 251(a). Local Rule 251(c) provides that, if after filing notice of the

26   motion and continued meet and confer efforts the moving party is still dissatisfied, the parties

27   shall draft and file a “Joint Statement re Discovery Disagreement.” “All arguments and briefing

28   that would otherwise be included in a memorandum of points and authorities supporting or
                                                       1
     Case 2:19-cv-00060-MCE-DB Document 44 Filed 07/14/20 Page 2 of 2

 1   opposing the motion shall be included in this joint statement, and no separate briefing shall be

 2   filed.” “The hearing may be dropped from the calendar without prejudice if the Joint Statement .

 3   . . is not filed at least seven (7) days before the scheduled hearing date.” Local Rule 251(a).

 4           Moreover, Local Rule 251(b) provides that a discovery motion “shall not be heard unless

 5   (1) the parties have conferred and attempted to resolve their differences, and (2) the parties have

 6   set forth their differences and the bases therefor in a Joint Statement re Discovery Disagreement.”

 7   And the undersigned’s Standard Information also explains that parties must meet and confer prior

 8   to filing a discovery motion and “must again confer in person or via telephone or video

 9   conferencing” prior to the filing of the joint statement. See

10   http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/united-states-magistrate-

11   judge-deborah-barnes-db.

12           Here, the parties have not filed a timely Joint Statement. And plaintiff’s motion makes no

13   mention of any meet and confer efforts. Moreover, defendants’ opposition asserts that plaintiff’s

14   motion to compel is moot. (ECF No. 43 at 2.) In this regard, defendants note that plaintiff is

15   seeking an order to disclose the home addresses of two employees of defendant Los Rios

16   Community College District (“District”) that plaintiff has named as defendants in an amended

17   complaint. (Id. at 2.) Those two newly named defendants, however, have filed a waiver of

18   service, and counsel for the District has notified plaintiff that “defense counsel is authorized to

19   accept service on their behalf[.]” (Id.) Under those circumstances it would appear that plaintiff’s

20   motion to compel would be moot.
21           Accordingly, IT IS HEREBY ORDERED that plaintiff’s June 17, 2020 motion to compel

22   (ECF No. 41) is denied without prejudice to renewal and the July 17, 2020 hearing is vacated.

23   Dated: July 14, 2020

24

25

26
     DLB:6
27   DB/orders/orders.pro se/francis0060.mtc.den.ord

28
                                                        2
